           Case 2:18-cr-00267-RFB-VCF Document 87 Filed 09/16/21 Page 1 of 4
                                                                 ____FILED                ____RECEIVED
                                                                 ____ENTERED              ____SERVED ON
                                                                               COUNSEL/PARTIES OF RECORD

 1                                                                      SEP 16, 2021
 2
                                                                          CLERK US DISTRICT COURT
 3                                                                          DISTRICT OF NEVADA
                                                                   BY:_________________________DEPUTY
 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8

 9 UNITED STATES OF AMERICA,                         2:18-CR-267-RFB-VCF

10                 Plaintiff,                       Preliminary Order of Forfeiture

11          v.

12 JAMES ROBERT KENNEDY,

13                 Defendant.

14         This Court finds James Robert Kennedy pled guilty to Count Three of a Six-Count
15 Criminal Indictment charging him with use or trafficking in unauthorized access devices in

16 violation of 18 U.S.C. § 1029(a)(2). Criminal Indictment, ECF No. 1; Change of Plea, ECF

17 No. 86
       __; Plea Agreement, ECF No. 85
                                   __.
18         This Court finds James Robert Kennedy agreed to the forfeiture of the property set
19 forth in the Plea Agreement, the Amended Bill of Particulars, and the Forfeiture Allegation

20 of the Criminal Indictment. Criminal Indictment, ECF No. 1; Amended Bill of Particulars,

21 ECF No. 78; Change of Plea, ECF No. 86
                                       __; Plea Agreement, ECF No. __.
                                                                   85
22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
23 States of America has shown the requisite nexus between property set forth in the Plea

24 Agreement, the Amended Bill of Particulars, and the Forfeiture Allegation of the Criminal

25 Indictment and the offense to which James Robert Kennedy pled guilty.

26         The following property is (1) any personal property used or intended to be used to
27 commit the violation of 18 U.S.C. § 1029(a)(2); (2) any property constituting, or derived

28 from, proceeds obtained directly or indirectly, as the result of a violation of 18 U.S.C.
           Case 2:18-cr-00267-RFB-VCF Document 87 Filed 09/16/21 Page 2 of 4



 1   § 1029(a)(2), or a conspiracy to violate such offense; and (3) any property, real or personal,

 2   which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

 3   § 1029(a)(2), or a conspiracy to commit such offense, and is subject to forfeiture pursuant to

 4   18 U.S.C. § 1029(c)(1)(C) and (c)(2); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with

 5   28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p):

 6              1. Bank of America debit card XXXXXXXXXXXX3470 in the name of G.R.;

 7              2. Bank of America debit card XXXXXXXXXXXX2026 in the name of C.S.;

 8              3. Bank of America debit card XXXXXXXXXXXX3056 in the name of J.C.;

 9              4. Bank of America withdrawal slip, account number XXXXXXXX3470 in the

10                    amount of $400;

11              5. Bank of America withdrawal slip, account number XXXXXXXX2026 in the

12                    amount of $120;

13              6. Bank of America withdrawal slip, account number XXXXXXXX3056 in the

14                    amount of $140; and

15              7. $580 in United States Currency

16   (all of which constitutes property).

17          This Court finds that on the government’s motion, the Court may at any time enter

18   an order of forfeiture or amend an existing order of forfeiture to include subsequently

19   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

20   32.2(b)(2)(C).

21          This Court finds the United States of America is now entitled to, and should, reduce

22   the aforementioned property to the possession of the United States of America.

23          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

24   DECREED that the United States of America should seize the aforementioned property.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

26   rights, ownership rights, and all rights, titles, and interests of James Robert Kennedy in the

27   aforementioned property are forfeited and are vested in the United States of America and

28   shall be safely held by the United States of America until further order of the Court.

                                                    2
            Case 2:18-cr-00267-RFB-VCF Document 87 Filed 09/16/21 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 2   of America shall publish for at least thirty (30) consecutive days on the official internet

 3   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 4   describe the forfeited property, state the time under the applicable statute when a petition

 5   contesting the forfeiture must be filed, and state the name and contact information for the

 6   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 7   and 21 U.S.C. § 853(n)(2).

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 9   or entity who claims an interest in the aforementioned property must file a petition for a

10   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

11   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C.

12   § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

13   right, title, or interest in the forfeited property and any additional facts supporting the

14   petitioner’s petition and the relief sought.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

16   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

17   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

18   not sent, no later than sixty (60) days after the first day of the publication on the official

19   internet government forfeiture site, www.forfeiture.gov.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

21   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

22   Attorney’s Office at the following address at the time of filing:

23                  Daniel D. Hollingsworth
                    Assistant United States Attorney
24                  James A. Blum
                    Assistant United States Attorney
25                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
26

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

28   described herein need not be published in the event a Declaration of Forfeiture is issued by

                                                      3
            Case 2:18-cr-00267-RFB-VCF Document 87 Filed 09/16/21 Page 4 of 4



 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5                  September 16
            DATED _____________________, 2021.

 6

 7
 8                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 9

10
11

12

13
14

15

16

17

18

19

20

21

22
23

24

25
26

27

28

                                                      4
